Citation Nr: 1710765	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  07-20 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the Marine Corps during the Korean conflict from November 1950 to May 1952.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2006  rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO) which denied service connection for PTSD.

The Veteran was scheduled for a travel board hearing in November 2015 and September 2016 but withdrew his requests prior to each hearing.  In July 2015, the RO granted the Veteran entitlement to service connection for other specified anxiety disorder, rated at 30 percent disabling, and denied service connection for PTSD.  The RO then issued a supplemental statement of the case in July 2015 which denied service connection for PTSD.  The RO certified the claim for entitlement to service connection for PTSD to the Board in August 2015.

This appeal for entitlement to service connection for PTSD has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has identified an in-service stressor, specifically the witnessing of a land mine detonation that killed a fellow Marine in March 1952 while serving in the Korean conflict, which related to a fear of hostile military activity.

2.  A VA psychiatrist established a current diagnosis of PTSD attributable to the Veteran's exposure of the in-service stressor.


CONCLUSION OF LAW

The criteria to establish service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5100, 5102 , 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.015, 3.326(a) (2015); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, given the grant of entitlement to service connection for PTSD, the Board need not assess VA's compliance with the VCAA.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).  

II.  Service Connection for PTSD

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004);  see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection for PTSD, however, has unique evidentiary requirements.  It generally requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), either under Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) or Fifth Edition (DSM-V) (where, as here, certification was after August 4, 2014); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2016); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

However, when regulations concerning entitlement to service connection are changed during the course of an appeal, the veteran is entitled to resolution of his claim under the criteria that are to his advantage.  38 U.S.C.A. § 5110(g) (West 2014); VAOPGCPREC 7-2003.  The Board notes that during the course of this appeal, the provisions of 38 C.F.R. § 4.125(a), regarding the diagnosis of a mental disorder conforming to the DSM-V, and 38 C.F.R. § 3.304(f), regarding claims to service connection for PTSD based on specified types of claimed in-service stressors, have changed.  See 79 Fed. Reg. 45099 (Aug. 4, 2014); 75 Fed. Reg. 39852 (Jul. 13, 2010).  

Effective August 4, 2014, the diagnosis of a mental disorder must conform to DSM-V criteria.  See 38 C.F.R. § 4.125(a); 79 Fed. Reg. 45099 (Aug. 4, 2014).  Prior to this effective date, diagnoses of mental disorders were to conform to the DSM-IV.  See 61 Fed. Reg. 52700 (Oct. 8, 1996).  

Effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2016).

"[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See Id.  

The occurrence of an actual event or circumstance is necessary.  In making this determination, VA must duly consider the places, types, and circumstances of a veteran's service as shown by the service record, the official history of each organization in which such a veteran served, a veteran's medical records, and all pertinent medical and lay evidence.  The new rule is limited to cases in which the claimed stressor is related to a veteran's fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 (Jul. 13, 2010).

The Board must determine the value of all medical and lay evidence of record.  38 U.S.C.A. § 1154(a) (West 2014); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2016).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Here, the Veteran contends that he has PTSD as a result of his exposure to an in-service stressor during his active duty with the Marine Corps from November 1950 to May 1952.  Specifically,  he states that while serving in Korea in March 1952, he was assigned to a mine-clearing operation in which he stepped on a land mine that deflected off the heel of his boot and struck the Marine behind him, killing the man instantly.  See December 2005 correspondence; January 2006 VA treatment records at 9; May 2006 correspondence; March 2007 DRO hearing.  Military personnel records within the claims file indicate that in March 1952, the Veteran's Battalion of the 1st Marine Division had men wounded in action or killed in action as a result of the detonation of activated land mines.  See January 2006 military personnel records at 4-5.

The Veteran indicates that he experienced PTSD-related symptoms since service to include nightmares, insomnia, chronic sleep impairment, flashbacks, intrusive thoughts, irritability, avoidance of crowds, anxiety, depression, olfactory hallucinations, and disturbances of motivation and mood.  See January 2006 VA treatment records at 9-10; July 2015 VA PTSD examination at 9.  Although he did not receive any therapy for his psychiatric problems for at least 50 years after service, he asserts continuity of symptoms for his mental problems from the time of the incident.  See January 2006 Medical Treatment Record at 7; see also March 2007 buddy statement.  He began to receive assistance with his psychiatric problems in May 2005 as his level of functionality began to diminish due to his PTSD-related symptomology.  See January 2006 VA treatment record at 3; see also March 2007 buddy statement. 

In May 2005, the Veteran was diagnosed with PTSD in an outpatient psychiatric evaluation by a VA social worker under the DSM-IV criteria.  See January 2006 VA treatment record at 6.  The PTSD diagnosis was based on the Veteran's symptomology of flashbacks, insomnia, night terrors, irritability, invasive thoughts and anxiety, which the Veteran reported had been occurring since his return from Korea.  During the evaluation, the Veteran recollected his aforementioned in-service stressor with sufficient and consistent detail.  In June 2005, in an appointment for medication evaluation, a VA psychiatrist examined the Veteran and confirmed the diagnosis of PTSD.  The VA psychiatrist further opined that, based on the same stressors discussed in the May 2005 outpatient psychiatric evaluation, "it is more likely than not that his current symptoms are directly related to his combat experiences in Korea."  See January 2006 VA treatment records at 8.

In July 2015, VA provided the Veteran with a VA PTSD examination, during which a VA-contracted psychologist diagnosed the Veteran with other specified anxiety disorder under the DSM-V criteria based on the Veteran's symptoms of intrusive thoughts, night terrors and flashbacks - the same symptomology as the May 2005 outpatient psychiatric evaluation.  During the examination, the Veteran reported that while he was in Korea, he was assigned to a mine-clearing operation where he accidentally killed a Marine, and that he continued to feel guilt and re-experiencing to the present day.  See July 2015 VA PTSD examination at 7.  Although the psychologist opined that the symptoms experienced by the Veteran did not satisfy the criteria for a diagnosis of PTSD under the DSM-V, the psychologist did indicate that the stressor was adequate to support a diagnosis of PTSD and was related to the Veteran's fear of hostile military or terrorist activity.  Id. 

As a preliminary matter, during the pendency of his claim, the regulations addressing service connection for PTSD had changed, and thus, the Veteran is entitled to resolution of his claim under 38 C.F.R. § 3.304(f)(3), addressing a stressor related to a fear of hostile military or terrorist activity, as it is to his advantage.  38 U.S.C.A. § 5110(g) (West 2014); VAOPGCPREC 7-2003.  Here, the Board finds the Veteran's statements as to witnessing an in-service stressor, namely the detonation of a land mine which killed a fellow Marine, are credible as they are consistent throughout the record.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  The Veteran's credible statements indicate an experienced land mine detonation perpetuated by the Korean military that involved actual death of another Marine from which the Veteran responded with helplessness and horror.  38 C.F.R. § 3.304(f)(3) (2016).  

Further, the Veteran's recollection of the event is consistent with the places, types and circumstances of the Veteran's service in Korea during March 1952 as indicated by the January 2006 Military Personnel Record.  The Board assigns probative weight to the opinion within the July 2015 VA PTSD examination, in which the psychologist indicated that the Veteran's stressor was adequate to support a PTSD diagnosis and that his PTSD symptoms were related to the claimed stressor.  Therefore, under 38 C.F.R. § 3.304(f)(3), the Veteran's lay testimony alone establishes the occurrence of his claimed in-service stressor.   8 U.S.C.A. § 1154 (b) (West 2014); 38 C.F.R. § 3.304 (f)(2) (2016).

The Board finds that the evidence of record is at least in equipoise as to whether the Veteran has a current diagnosis of PTSD.  The Veteran's lay statements describing his psychiatric symptoms to VA medical providers are competent and credible as they are consistent throughout the relevant medical treatment records.  See Dalton, 21 Vet. App. 23.  The Board assigns probative weight to the January 2006 VA treatment records, in which the Veteran was diagnosed with PTSD under DSM-IV criteria and the VA psychiatrist provided a positive nexus opinion as to the in-service stressor involving his fear of hostile military activity.  The Board also assigns probative weight to the July 2015 VA PTSD examination, in which the Veteran was diagnosed with other specified anxiety disorder, and not PTSD, under DSM-V criteria based on the same symptomology, but where the VA-contracted psychologist also opined that the Veteran's described stressor was adequate to support a diagnosis of PTSD.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran has a current diagnosis of PTSD under the DSM-IV criteria.  Gilbert, 1 Vet. App. 49.

As the evidence stands, the Veteran: (1) has a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) (DSM-IV), (2) an in-service stressor related to the Veteran's fear of hostile military activity established by lay testimony under 38 C.F.R. § 3.304(f)(3), and (3) a link between the diagnosis and the in-service stressor as confirmed by a VA psychiatrist.  38 C.F.R. § 3.304(f).  With the resolution of reasonable doubt in favor of the Veteran, the Board finds that a grant of service connection for PTSD is warranted.  See Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


